Citation Nr: 0931579	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-21 426A	)	DATE
	)
MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to increased evaluation for post traumatic 
deformity of the left lateral tibial plateau with knee pain, 
currently evaluated at 30 percent. 

2.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's wife; Veteran's son



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a May 2005 decision and June 2005 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied 
the Veteran's application for an increased evaluation for 
post traumatic deformity of the left lateral tibial plateau 
with knee pain, currently evaluated at 30 percent.  The 
Veteran filed a timely Notice of Disagreement (NOD) in August 
2005 and, subsequently, in June 2006, the RO provided a 
Statement of the Case (SOC).  In June 2006, the Veteran filed 
a timely substantive appeal to the Board.  In April 2007, the 
RO issued a Supplemental Statement of the Case (SSOC).  

This matter also comes before the Board of Veterans' Appeals 
(Board), in part, from a February 2007 decision and notice of 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, which denied the 
Veteran's application for entitlement to individual 
unemployability (TDIU).  The Veteran filed a timely Notice of 
Disagreement (NOD) in April 2007 and, subsequently, in May 
2007, the RO provided a Statement of the Case (SOC).  In July 
2007, the Veteran filed a timely substantive appeal to the 
Board.  

In June 2009, the RO issued an SSOC addressing both issues.  

The Veteran initially had requested a hearing before the 
Board in Washington, DC, but subsequently withdrew that 
request in writing in August 2008.



The issues of entitlement to an increased rating for a left 
knee disability, an extraschedular rating for a right knee 
disability, and a TDIU on extraschedular bases are addressed 
in the remand appended to the decision below.  Such matters 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 18, 2009, the Veteran's service-connected 
post traumatic deformity of the left lateral tibial plateau 
was productive of malunion with marked knee disability, 
severe instability, and arthritis of the knee with some 
limitation of motion; however, there was no X-ray evidence of 
nonunion of the fracture; flexion of the left leg was not 
limited to less than 60 degrees, nor was extension of the leg 
limited to more than 5 degrees; there was no indication of 
subluxation or frequent episodes of locking with pain and 
effusion into the joint.

2  As of and following May 18, 2009, the Veteran's post 
traumatic deformity of the left lateral tibial plateau with 
arthritis of the knee continued to be symptomatic and 
productive of functional impairment, most notably limitation 
of flexion of the left leg to 40 degrees, and limitation of 
extension of the leg to 20 degrees; there is no indication of 
instability, subluxation or frequent episodes of locking with 
pain and effusion into the joint.

3.  The scheduler criteria for a TDIU have not been met.  


CONCLUSIONS OF LAW

1.  Prior to May 18, 2009, the criteria for a rating in 
excess of 30 percent for residuals of a left tibial plateau 
fracture with instability of the knee but not arthritis with 
limitation of motion of the knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71a, Diagnostic Codes 5257, 5262 (2008).
2.  Prior to May 18, 2009, the criteria for a separate 10 
percent rating for arthritis with limitation of motion of the 
left knee, but no more than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010, 5260, 
5261 (2008); VAOPGCPREC 23-97; VAOPGCREC 9-98.

3.  As of and following May 18, 2009, the criteria for a 
rating in excess of 30 percent for residuals of a left tibial 
plateau fracture with arthritis and limitation of extension 
of the left knee (but not limitation of flexion), have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261, 
5262 (2008).

4.  As of and following May 18, 2009, the criteria for a 
separate rating of 20 percent, but no greater than 20 
percent, for arthritis with limitation of flexion of the left 
knee (but not limitation of extension) have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, .6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a,   Diagnostic Code 5260 (2008), 
VAOPGCPREC 9-04.

5.  The criteria for a TDIU on a schedular basis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3,341, 4.16, 4.19, 
4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess, 19 Vet. App. at 486.  This notice must also inform 
the Veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service-
connection is granted.  Id.

The Board finds that a March 2005 and June 2006 letters 
substantially satisfied most of the provisions of 38 U.S.C.A. 
§ 5103(a).  In these letters, the Veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the Veteran was expected to provide.  
In the June 2006 letter, the Veteran was informed about the 
information required by Dingess.  However, the June 2006 
letter was not issued to the Veteran prior to the initial May 
2005 rating decision from which, in part, this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the March 
2006 notice, the AMC re-adjudicated the Veteran's claims, as 
demonstrated by the June 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court found that, at a minimum, adequate VCAA 
notice in a claim for an increased rating requires that the 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask the VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

In Overton v. Nicholson, 20 Vet. App. 427 (2006), the Court 
defined a first-element notice error as one that concerns the 
VA's failure to provide a claimant with notice regarding the 
information and evidence necessary to substantiate the claim.  
The Court also held that a first-element notice error is 
presumed prejudicial.  Defective timing or content of VCAA 
notice is not prejudicial to a claimant if the error does not 
affect the essential fairness of the adjudication, such as 
where: (1) the claimant demonstrates actual knowledge of the 
content of the required notice; (2) a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009). 

While the Veteran was clearly not provided the notice 
required by Vazquez, the Board finds that the Veteran is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  In this regard, during the course of 
this appeal, the Veteran has been represented at the RO and 
before the BVA by a Veterans Service Organization (VSO) 
recognized by the VA, specifically the American Legion, and 
the Board presumes that the Veteran's representatives have a 
comprehensive knowledge of VA laws and regulations.  In 
addition, the Veteran and his VSO representative were 
provided copies of numerous Statements of the Case by the RO, 
which the Board notes contained a list of all evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the Veteran's disability, and an explanation 
for the decision reached.  Moreover, the disability at issue 
is rated under 38 C.F.R. § 4.71, Diagnostic Code 5262, which 
merely evaluates the disability on the basis of overall 
impairment of the knee (slight, moderate or severe) and 
throughout the pendency of this claim, the Veteran and his 
representative have submitted statements indicating actual 
knowledge of the information that would have been included in 
the more detailed notice contemplated by the Court in the 
Vazquez-Flores case.  See, e.g., June 2009 Board hearing 
transcript.  As such, the Board finds that the Veteran is not 
prejudiced based on this demonstrated actual knowledge.

In summation, the Board finds that the timing defect and 
failure to provide Vazquez notice in this case to be harmless 
error.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist him with his claim.  The Board also notes that the 
Veteran was afforded multiple VA examinations, which were 
thorough in nature.  These evaluations revealed findings that 
are adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide a medical examination or 
opinion regarding the Veteran's claims for an increased 
rating for a left knee disorder.  38 C.F.R. §§ 3.326, 3.327.  
As the only part of the claim for a TDIU decided herein is on 
a schedular basis, there is no duty to provide an examination 
of medical opinion with respect to this issue as well.  

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Increased Rating and TDIU on a scheduler basis

a.  Factual Background.  The Veteran essentially contends 
that his service-connected post traumatic deformity of the 
left lateral tibial plateau with knee pain warrants a higher 
rating than the currently assigned 30 percent rating as it is 
productive of significant functional impairment; and that 
this disorder prevents him from engaging in any type of 
gainful employment and that, as a result, he should be 
awarded a TDIU. 

In an August 2004 VA examination report, the examiner noted 
that the Veteran walked with a cane in his right hand and a 
St. Luke brace around his left knee.  After removal of the 
brace, the Veteran walked with a marked limp favoring his 
right leg.  On examination of the left knee, the examiner 
noted a semi-curved scar along the infrapatellar area, 
approximately three inches long.  Extension of the knee was 5 
degrees and flexion was 90 degrees.  The examiner noted 
marked instability of the knee of plus or minus 15 degrees 
when the knee was at 0 to 30 degrees of flexion.  Lachman and 
McMurray tests were negative.  The examiner noted tenderness 
throughout one iteration of range of motion and did not 
request any more testing.  The impression was status post 
fracture with depression of the lateral tibial plateau.  The 
examiner stated that the Veteran had osteoarthritis of the 
left knee with deformity of the knee with a depressed plateau 
laterally. 

In an October 2005 VA X-ray report, the examiner noted an old 
healed fracture with minimal displacement of the lateral 
aspect of the lateral tibial plateau.  The examiner observed 
a slight step down, but indicated that it was not associated 
with arthritic pathology.  The examiner found no definite 
evidence of any type of osteolytic change nor could he 
indentify a definite facture line through the area.  He noted 
on the right side change related to Pellegrini-Stieda disease 
with some calcification in evidence of the superior aspect of 
the medial collateral ligament.  He found no soft tissue 
changes in the region of the knee joint suggesting loose 
bodies or chondrocalcinosis.  The examiner's impression was 
changes of the left knee demonstrating what was probably a 
previous minimally displaced fracture of the lateral tibial 
plateau.  He doubted that this represented metastatic 
disease, but if there was localized pain or evidence of any 
recent change, he indicated that it would be advisable to 
perform a bone scan.  

In an October 2006 VA treatment record, the Veteran 
reportedly indicated that his pain was a five out of ten.  
Active range of motion was noted to be 0 to 100 degrees.  The 
examiner indicated negative results for the following tests: 
varus valgus laxity, varus valgus stress tenderness, anterior 
drawer, posterior drawer, and Lachman's.  The examiner 
reported that the Veteran was neurovascularly intact.  

In an October 2006 VA X-ray examination report, the examiner 
reported a small step deformity to the lateral tibial plateau 
compatible with a healed fracture.  He stated that the other 
articular surfaces were smooth in contour and the joint 
spaces were preserved without loose body, calcification or 
effusion.  The examiner's impression was: a healed left 
lateral tibial plateau fracture with residual step deformity; 
and no evidence of degenerative joint disease (DJD), 
chondrocalcinosis or effusion.  Comparing the X-ray to the 
October 2005 X-ray, the examiner noted that the left knee was 
unchanged.

In a November 2006 private treatment record, the examiner 
noted that the Veteran would need total knee replacement in 
the future, but stated that he was too young at the present.  
His diagnosis was "Instability left knee: 60%."

In a December 2006 VA joints examination report, the Veteran 
reportedly stated that he had worn a brace on his left leg 
since 1996.  He indicated that he could walk less than a city 
block, and experienced pain if he attempted any lifting, 
pushing, or pulling, if he happened to stress the knee.  
Standing, kneeling, squatting, and stopping all caused knee 
pain.  He said that he could sit and travel in a car for 
about 30 to 45 minutes.  He was able to manage personal 
hygiene without assistance.  Sleep was frequently disrupted 
by knee pain, and he was not able to manage stairs.  He 
reported daily flare-ups of knee pain, but stated that he had 
not experienced any totally incapacitating episodes of knee 
pain over the previous year.  He denied any associated 
constitutional symptoms associated with knee pain.  

Upon physical examination, the examiner noted a slight 
atrophy of the left quadriceps after removal of the Veteran's 
brace.  The Veteran had a 7 cm scar over the left knee, which 
was well healed and faded.  Stability of the knee was good in 
the anterior and posterior plane.  Range of motion of the 
knee findings were as follows: active flexion of 95 degrees 
and extension of 0 degrees.  Quadriceps and hamstring 
strength was 1/5 due to knee pain.  As the Veteran sat at 
tableside, the examiner placed a 2-pound cuff weight around 
his left ankle.  After the examiner told him to attempt to 
fully extend his knee ten times, the Veteran was able to 
extend his knee fully only once.  The examiner noted that the 
Veteran left knee joint's range of motion and strength were 
diminished due to a complaint of pain on attempt at 
repetitive motion testing.  The examiner stated that the 
extent and degree of the loss of motion and strength was not 
possible to determine due to the extreme subjectivity of the 
exercise.  

The examiner's diagnosis was early degenerative joint disease 
of the left knee.  The examiner noted that the Veteran 
exhibited obvious mediolateral instability of the knee 
secondary to the depressed lateral tibial plateau which 
undoubtedly would result in degenerative joint disease of the 
knee of a gradually advancing degree.  The examiner stated 
that the Veteran would be a likely candidate for a knee 
replacement in the not to distant future.

In a May 2009 VA joints examination report, the Veteran 
reportedly indicated that his knee disorder was evidenced by: 
deformity, giving way, instability, pain, stiffness, and 
decreased speed of joint motion.  At one point, the Veteran 
stated that his knee would lock, but then indicated that he 
did not experience locking episodes. He stated that he did 
not experience episodes of dislocation, subluxation or 
effusions.  The Veteran stated that he would experience 
swelling of the joint which would affect the motion of the 
knee.  He reported severe flare-ups of joint disease, 
occurring three days each week, lasting for hours at a time.  
The Veteran stated that he did not know what would 
precipitate flare-ups, but that hot baths would alleviate the 
pain.  He noted that he would have to treat the pain caused 
by the flare-ups until it would remit before resuming any 
planned activity, including sleep.  The Veteran indicated 
that there were no constitutional symptoms or incapacitating 
episodes of arthritis.  He stated that he was unable to stand 
for more than a few minutes and unable to walk more than a 
few yards.  He stated that he always walked with a cane and a 
brace.

Upon physical examination, the examiner noted that the 
Veteran walked with a cane and did not actively flex his left 
knee while walking.  As such, all propulsion came from his 
ankle and hip.  The examiner noted that the Veteran did not 
have any inflammatory arthritis.  External examination 
appeared grossly normal and no bumps consistent with Osgood-
Schlatter's disease were in evidence.  The examiner stated 
that he was unable to assess the meniscus and crepitation due 
to the limited range of motion of the knee.  Range of motion 
test results were as follows: flexion from 20 to 40 degrees; 
and extension to 20 degrees.  The examiner noted objective 
evidence of pain following repetitive motion.  The examiner 
did not find any joint ankylosis, but noted passive left knee 
extension to ten degrees.  

A contemporaneous X-ray examination noted a healed fracture 
of the left lateral tibial plateau.  The examiner found a 
slight irregularity of the articular surface of the tibia, 
but no great displacement.  The remaining soft tissue and 
osseous fossa structures of the left knee were negative.  The 
examiner noted a slight deformity of the lateral aspect of 
the proximal tibia, probably from previous metallic fixation 
devices which had been removed.  The impression was a healed 
fracture of the left lateral tibial plateau as described, 
with good osseous union.

The examiner's diagnosis was post traumatic deformity of the 
left lateral tibital plateau with chronic pain, 
chondromalacia and severe loss of range of motion.  The 
examiner stated that the problem associated with the 
diagnosis was post traumatic deformity of the left lateral 
tibial plateau.  The examiner found that the disorder would 
have a mild effect on toileting and grooming; a moderate 
effect on shopping, traveling, and dressing; a severe effect 
on chores and recreation; and would prevent exercise and 
sports.  

In a June 2009 private treatment record, a private examiner 
stated that the Veteran was not employable for the job he 
once performed due to painful arthritis.  The examiner stated 
that the disability of the left knee was 80 percent.  

b.  Law and Regulations.  38 U.S.C.A. § 1155 sets forth 
provisions governing disability ratings, and it directs the 
Secretary to "adopt and apply a schedule of ratings of 
reductions in earning capacity from specific injuries or 
combination of injuries."  The schedule of ratings must 
provide for ten grades of disability, and no more, ranging 
from 10 percent to 100 percent in 10 percent intervals, upon 
which the payments of compensation shall be based.  38 
U.S.C.A. § 1155.  In addition, "the Secretary shall from time 
to time readjust this schedule of ratings in accordance with 
experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities in claims for 
disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings 
shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such injuries 
in civil occupations"). Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the Veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (Emphasis 
added).

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a Veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a Veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula characterized by malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability garners a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment 
of the tibia and fibula manifested by nonunion with loose 
motion, requiring a brace generates a maximum 40 percent 
evaluation under this Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.

In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
Veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
TDIU benefits are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  If 
there is only one such disability, it must be rated at least 
60 percent disabling to qualify for TDIU benefits; if there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  The Board does not 
have the authority to assign an extraschedular total 
disability rating for compensation purposes based on 
individual unemployability in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  

(i).  Increased Rating Prior to May 18, 2009.  The Board 
notes that the current 30 percent evaluation was assigned 
under Diagnostic Code 5262, for impairment of the left tibia 
and fibula characterized by malunion with a marked knee 
disability.  (Emphasis added).  Although the Veteran has worn 
a brace on his left knee since 1995, the medical examination 
reports from this period do not contain findings of nonunion 
with loose motion, the criteria for a 40 percent rating under 
Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (emphasis added).  While the 30 percent rating for the 
Veteran's service-connected left knee disability is the 
maximum evaluation allowed under Diagnostic Code (DC) 5262 
based upon malunion with marked disability, a separate 10 
percent rating is permitted based upon alternative rating 
criteria.  Specifically, there is medical evidence of severe 
instability of the knee prior to May 18, 2009, which also 
warrants a 30 percent rating under DC 5257.  A 30 percent 
evaluation is the maximum rating under that code.  However, 
as there is X-ray evidence of arthritis with some limitation 
of motion of the left knee, and there is instability as noted 
above, a separate compensable rating is warranted.  

Reviewing the applicable diagnostic codes, the medical 
evidence prior to May 18, 2009 does not indicate flexion of 
the right leg limited to 45 degrees, or extension of the 
right leg limited to 10 degrees, so as to warrant a10 percent 
rating under DC 5260 or5261.  However, separate ratings may 
be assigned for knee disability under Diagnostic Codes 5257 
where there is X-ray evidence of arthritis with limitation of 
motion or even full but painful motion in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  See also 38 C.F.R. 
§§ 5003, 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  In this case, while the limitation of flexion and 
extension apparent here is noncompensable under DC 5060 and 
5061, there is some limitation of motion of the right knee, 
along with X-ray evidence of arthritis and clinical 
(objective) evidence of severe instability.  Hence, with the 
30 percent rating under DC 5257, a separate 10 percent rating 
for arthritis with limitation of motion, but no more than 10 
percent, is warranted. Id.  As the result of the instant 
Board decision, the Veteran's left knee disability will be 
rated under Diagnostic codes 5010-5003, 5257, 5260 and 5261 
versus Diagnostic Code 5262 as the former codes support an 
additional 10 percent rating whereas the latter code does not 
support a rating in excess of 30 percent or a separate 
compensable rating.  Separate ratings under Code 5262 and the 
range of motion codes is precluded.  The Board specifically 
notes that pyramiding, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  Here 
"disability" noted in Code 5262 is a general term that 
encompasses instability and limitation of motion of the knee.  

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion of 
the left knee due to pain, weakness, fatigue or other DeLuca 
factors.  See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, there is no medical evidence 
to show additional loss of function (i.e., motion) of the 
knee due to pain or flare-ups of pain, supported by adequate 
pathology, or any such additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of 10 percent prior to May 18, 2009.  

There is no medical evidence of ankylosis of the knee so as 
to warrant a higher rating under DC 5256.  The medical 
evidence also indicated that the joint spaces were preserved 
without any loose body, calcification or effusion, and there 
is no clinical evidence of frequent episodes of locking with 
pain and effusion into the joint, precluding evaluation under 
Diagnostic Code 5258.  The record of evidence, specifically a 
May 2002 VA surgery report, included with the May 2009 VA 
medical examination, includes reference to a contemporaneous 
removal of cartilage.  However, as the maximum rating for 
removal of semilunar cartilage is 10 percent under Diagnostic 
Code 5259 and separate rating for a "symptomatic' knee, like 
"disability" noted in the preceding paragraph, is precluded 
by 38 C.F.R. § 4.14.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the Veteran's left knee 
disability other than arthritis with limitation of motion 
prior to May 18, 2009.  Accordingly, the benefit of the doubt 
doctrine does not apply to this aspect of the appeal.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant").  However, the evidence 
does support a separate 10 percent rating for arthritis and 
limitation of motion of the right knee.  

(ii)  Increased Rating as of May 18, 2009.  The Board 
determines that the evidence relevant to this latter period 
of time at issue does not show recurrent instability or 
subluxation.  Unlike the December 2006 clinician, the May 
2009 examiner did not find any mediolateral instability of 
the knee.  As such, the Board finds that the evidence in the 
record for the period as of and after May 18, 2009 does not 
contain the required findings of recurrent subluxation or 
lateral instability required for a finding under Diagnostic 
Code 5257.  (Emphasis added).  Thus, separate ratings for 
instability and arthritis with limitation of motion are no 
longer warranted.  The record continues to be devoid of 
medical evidence of frequent periods of locking of the left 
knee with pain and effusion into the joint.  Further, as with 
the first period of time at issue, the 30 percent rating is 
the maximum evaluation available for impairment of the tibia 
or fibula with knee disability absent nonunion with loose 
motion.   However, as explained below, there is a basis for a 
separate 10 percent rating based upon limitation of flexion 
and extension.

Medical evidence relevant to the period beginning May 18, 
2009 shows that the Veteran's left knee disorder is 
productive of limitation of flexion and extension, meeting 
the criteria for separate ratings of 20 and 30 percent, 
respectively.  See DCs 5260, 5261; VAOPGCPREC 9-04.  During 
the examination performed on that date, the Veteran displayed 
flexion of 40 and extension of 20 degrees.  Regarding the 
limitation of extension, the Board finds that the Veteran's 
limitation of 20 degrees exactly matches the criteria for a 
30 percent rating under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Diagnostic Code 5260 allows a 
10 percent for flexion limited to 45 degrees, and 20 percent 
rating for flexion limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  During the May 2009 VA examination, the 
Veteran demonstrated flexion of 40 degrees.  In accordance 
with 38 C.F.R. § 4.7, the Board finds that the 40 degree 
limitation of flexion most closely resembles the 30 degree 
limitation, required for a 30 percent rating percent rating 
under DC 5260, requiring flexion limited to 30 degrees.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion of 
the left knee due to pain, weakness, fatigue or other DeLuca 
factors.  See 38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, there is no medical evidence 
to show additional loss of function (i.e., motion) of the 
knee due to pain or flare-ups of pain, supported by adequate 
pathology, or any such additional functional loss due to 
weakened movement, excess fatigability, incoordination, or 
flare-ups of such symptoms, to a degree that would support a 
rating in excess of the separate 20 and 30 percent ratings as 
of May 18, 2009.  See 38 C.F.R. § 4.7, 4.14.

There is no medical evidence of ankylosis of the left knee to 
support a higher rating under DC 5256. 

For the reasons stated above, the Board finds that the  
evidence indicates that the Veteran's left knee disorder 
meets the criteria for separate ratings of 20 percent, but 
not more than, due to limiation of flexion and 30 percent, 
but not more than 30, due to limitation of extension.  With 
consideration of all of the applicable rating criteria and 
the manifestations of the disability at issue, the ultimate 
conclusion of law is that from May 18, 2009, entitlement to a 
rating in excess of 30 percent residuals of a left tibial 
plateau fracture with arthritis and limitation of extension 
of the left knee (but not limitation of flexion), is not 
warranted but entitlement to a separate 20 percent rating , 
but no greater than 20 percent, for arthritis of the left 
knee with limitation of flexion (but not extension) is 
warranted.  As the preponderance of the evidence is against 
higher ratings for this period than those assigned in this 
opinion, the benefit of the doubt doctrine is not applicable 
and this aspect of the appeal must be denied.  38 U.S.C.A. § 
5107(b); Ortiz, supra.

(iii).  TDIU.  The Veteran has only one service-connected 
disability, which was rated 40 percent prior to May 18, 2009; 
and warranted separate ratings of 20 and 30 percent, 
respectively, from May 18, 2009.  Therefore, he does not meet 
the minimum scheduler criteria for a TDIU at any time during 
the pendency of this appeal.  

The Board notes that, in a June 2009 private medical record, 
a clinician stated that the Veteran was not employable for 
his last job and rated the Veteran's left knee disability at 
"80 percent".  Such a rating is not based upon VA rating 
criteria.  Moreover, the Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995).  In this instance, the private examiner did 
not include any clinical data verifying his conclusion and 
did not delineate the criteria he used in making his 
evaluation.  As such, the Board does not find the June 2009 
private medical record to be inadequate in evaluating the 
Veteran's claim for a TDIU on a scheduler basis.  Id.  

It is the established policy of VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the question of referral of 
this matter to appropriate VA officials.  This matter is 
addressed in the remand below.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a left tibial plateau fracture with instability of the 
left knee (but not arthritis with limitation of motion), 
prior to April 9, 2003, is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee with limitation of motion, prior to April 9, 
2003, is granted.

Entitlement to a rating in excess of 30 percent residuals of 
a left tibial plateau fracture with arthritis and limitation 
of extension of the left knee (but not limitation of 
flexion), is denied.

As of and following May 18, 2009, entitlement to a separate 
20 percent rating , but no greater than 20 percent, for 
arthritis of the left knee with limitation of flexion (but 
not extension) is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

Entitlement to a TDIU on a scheduler basis is denied.


REMAND

It is the established policy of the VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable because of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, a claim for a TDIU should be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2006).

In a September 2000 letter, a VA examiner indicated that the 
Veteran attended physical therapy for his knee disorder 
without improvement.  The examiner stated that the Veteran 
would not be able to return to his previous employment and 
would need vocational rehabilitation.  

At the June 2009 Board hearing, the Veteran testified that he 
enrolled with VA Vocational Rehabilitation, but had to leave, 
presumably due to his knee.  He also indicated that he 
enrolled at college through VA Vocational Rehabilitation, but 
had to leave due to his inability to climb stairs and sit in 
a classroom.  The claims file does not contain any record 
regarding vocational rehabilitation or the Veteran's attempts 
to attend school.  Because such records potentially may be 
relevant to the Veteran's claim for a TDIU, the AMC/RO should 
seek to acquire any VA Vocational Rehabilitation records and 
any records regarding the Veteran's attempts to attend 
college and associate them with the claims file.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(1)(2).  

The Board also notes that the RO denied the Veteran's claim 
for a TDIU, in part, due to his purported failure to provide 
information regarding his last employer.  Specifically, the 
RO stated that on a VA Form 21-8940, the Veteran indicated 
that he worked at his last position from 1989 to December of 
1999 as a bus inspector until he left due to his disability.  
He also provided the name of his last employer and the 
complete address except for the building's street number.  In 
August 2006, the RO sent the Veteran a letter, requesting 
either a complete address for his last employer or for the 
employer to fill out an information form.  In the February 
2007 decision that denied the Veteran's claim, in part, 
because the Veteran did not reply to the August 2006 notice 
but on the VA Form 21-8940, filed in July 2000, the Veteran 
submitted all the required information to contact the 
employer except the street number.  The record does not 
indicate that, using this information, the RO ever attempted 
to contact the employer.  An internet review of the phone 
listings for that area, specifically Oriskany, NY, indicates 
that the company in question is located at 65 Base Road.  
Because such records potentially may be relevant to the 
Veteran's claim for a TDIU, the AMC/RO should take whatever 
steps are necessary, such as requesting the Veteran to sign a 
timely waiver form, in order to acquire the necessary records 
from his last employer.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(1)(2).  

Notwithstanding the foregoing, the Board finds that there is 
some evidence indicating that the Veteran was unemployable 
because of his service-connected disability.  It is apparent 
from the record that the Veteran had a knee disorder which 
causes great difficulty with ambulation and standing.  Such 
symptoms could be found to represent significant impairment, 
particularly when considering the question at hand: whether 
the Veteran's left knee disability precludes substantially 
gainful (more than marginal) employment consistent with the 
Veteran's work history as a mechanic and as a quality 
inspector for a bus company and his educational background.  
The Board notes that, on the Veteran's VA Form 21-8940, he 
indicated that he did not attend college prior to his injury 
and his work history, as noted throughout the case file, does 
not have a background of sedentary work.  Moreover, the 
claims file contains records forwarded from the Social 
Security Administration (SSA), which includes a SSA 
administrative law judge decision that found that the Veteran 
was unemployable solely due to the fracture of the left knee 
with residual pain.  While SSA records are not controlling 
for VA determinations, they are relevant to the question at 
hand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  

In view of the foregoing, it is the undersigned judgment that 
there is sufficient evidence of record to refer the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of whether 
a TDIU is warranted on an extraschedular basis or whether an 
extraschedular rating is warranted for the Veteran's left 
knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2005).  The RO 
must provide the Veteran written 
notification specific to his claim of 
entitlement to entitlement to a TDIU on an 
extraschedular basis.  The Veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The AMC/RO should take whatever steps 
necessary to obtain the Veteran's VA 
Vocational Rehabilitation records and any 
records that may be available pertaining 
to the Veteran's attendance at an 
educational institution since his last 
employment.  The AMC/RO should also take 
whatever steps necessary to obtain the 
required employment information from the 
Veteran's last employer, Orion Bus 
Industries, located at 165 Base Road, 
Oriskany, NY 13424.  

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether a TDIU is 
warranted on an extraschedular basis or 
whether an extraschedular rating is 
warranted for the Veteran's left knee 
disability.

3.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a Supplemental Statement of the Case, 
which must contain notice of all relevant 
action taken on the claim, to include a 
summary of any evidence added to the 
record since the last Supplemental 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


